DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I, claims 1-7, 11, 14, 17, 21, 27, 28, 31, 33, and 34, drawn to a recombinant microorganism in the reply filed on June 30, 2021 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).  Applicant’s election of species of a recombinant yeast, comprising a 3-hydroxypropionic acid dehydrogenase, specifically HPD1 from Candida albicans, a malonate semialdehyde, specifically MSD from Pseudomonas aeruginosa, and an enzyme that catalyzes the decarboxylation of oxaloacetate into malonate semialdehyde, specifically SEQ ID NO: 243 is acknowledged.  Applicant’s state at least claims 1, 5-7, 11, 14, and 21 read on the elected species.  If the elected species is not found, then the examiner will select the next species to search.
The requirement is still deemed proper and is therefore made FINAL.
Claims 2-4, 17, 24-28, 31, 33, and 34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species or inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 30, 2021.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.  Applicant’s priority date is December 18, 2018.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on March 30, 2020 and September 2, 2020 are being considered by the examiner.  The signed IDS forms are attached with the instant office action.

Drawings
The drawings were received on December 18, 2019.  These drawings are acceptable.

Specification
The disclosure is objected to because of the following informalities:
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.  Paragraph [0315] has a hypertext link.
Appropriate correction is required.


Claim Objections








Claim 1 is objected to because of the following informalities:  there is a typographical error in part (b)(i) the word acetyl-CoA is spaced apart.  Appropriate correction is required.

Claim Rejections - 35 USC § 112









The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5-7, 11, 14, 17, and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims are rejected for failing to describe the genus of any derivative of 3-hydroxypropionic acid (3-HP) and acetyl-coA as currently pending in the claim 1and claims dependent therefrom.  The disclosure describes some derivatives for 3-HP and acetyl-coA in dependent claims 3 and 4, but the disclosure does not describe a representative genus of any derivative.

"To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention."  Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997); In re Gostelli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) ("[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed.").   Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention." Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966." Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.

	Further, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.  In Regents of the University of California v. Eli Lilly & Co. the court stated:
"A written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials." Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) ("In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus ...") Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
 
	MPEP § 2163 further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the sequence, it is "not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence." MPEP § 2163 does state that for a generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative Gostelli, the courts determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gostelli, 872, F.2d at 1012, 10 USPQ2d at 1618.
 As stated supra, the MPEP states that written description for a genus can be achieved by a representative number of species within a broad genus.  Claim 1 is a broadly generic claim to all possible derivatives encompassed by the claims.  The possible variations are enormous to any class of modifications.  Since the MPEP states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure, it is "not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence." MPEP § 2163.  Here, though the claims may recite some functional characteristics, the claims lack written description because there is no disclosure of a correlation between function and structure beyond those disclosed in the examples in the specification.  Moreover, the specification lacks sufficient variety of species to reflect this variance in the genus.  
The description requirement of the patent statue requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736, F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does "little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate.")  Accordingly, it is deemed 

Claim Rejections - 35 USC § 102











In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 5-7 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Frias et al. (U.S. Patent 10,358,664 B2).
Frias et al. disclose a recombinant yeast cell, wherein the recombinant yeast cell belongs to the genus Issatchenkia, wherein the recombinant yeast cell comprises (1) an active 3-hydroxypropionic acid (3-HP) pathway capable of producing 3-HP and (2) a disruption to an endogenous gene that encodes a pyruvate reductase, and wherein the amino acid sequence of the pyruvate reductase has at least 95% sequence identity to the amino acid sequence of SEQ ID malonyl-CoA reductase; and a heterologous polynucleotide encoding a 3-HP dehydrogenase (3-HPDH).  The recombinant cell can also produce acrylic acid (see entire document, particularly claims 1, 7, 11, and 12).

Claim(s) 1, 5-7, and 14 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Lynch (U.S. Patent 8,048,624 B1).
Lynch discloses a recombinant bacterium transformed with a dehydrogenase that is a 3-hydroxypropionate dehydrogenase that converts malonate semialdhyde to 3-HP and a 2-keto acid decarboxylase.  The bioproduction can be performed either by anaerobic and microaerobic conditions.  The malonate semialdehyde dehydrogenase can be mmsA (see entire document, particularly col. 9, lines 20-39,  and claims, particularly claims 1, 5, 6, 15, 16, and 25).


Claim(s) 1, 5-7, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukui et al. (Biomacromolecules 10: 700-706 (2009)).
Fukui et al. disclose the microbial synthesis of a 3-hydroxypropionic acid derivative, poly((R)-3-hydroxybutyrate-co-3-hydroxypropionate) from unrelated carbon sources by engineering Cupriavidus necator.  The gene for malonyl-CoA reductase from Chloroflexus aurantiacus and a region of propionyl-CoA synthase, corresponding to a domain for ATP-Cupriavidus necator (see page 701 Materials and Methods, figures 1 and 2.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 1, 5-7, 11, 14, 17, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lynch (U.S. Patent 8,048,624 B1) and Lynch (US 2014/0135526 A1).
Lynch (‘624) discloses a recombinant bacterium transformed with a dehydrogenase that is a 3-hydroxypropionate dehydrogenase that converts malonate semialdhyde to 3-HP and a 2-keto acid decarboxylase.  The bioproduction can be performed either by anaerobic and microaerobic conditions.  The malonate semialdehyde dehydrogenase can be mmsA (see entire document, particularly col. 9, lines 20-39,  and claims, particularly claims 1, 5, 6, 15, 16, and 25).
	Lynch (‘526) discloses a method of producing acrylic acid (3-HP derivative), said method comprising i) combining a carbon source and a microorganism cell culture to produce 3-hydroxypropionic acid in a concentration of at least 10 g/L; and ii) converting said 3-hydroxypropionic acid to acrylic acid.  The combining comprises combining a carbon source and a microorganism cell culture comprising a microorganism genetically modified to increase activity of one or more enzymes selected from phosphoenolpyruvate carboxykinase, malonyl-CoA reductase, malonate semialdehyde dehydrogenase A, 3-HP dehydrogenase, alpha-ketoglutarate decarboxylase, oxaloacetate alpha-oxo-decarboxylase, and homologs thereof. 
	The particular species of SEQ ID NO:s for the particular enzymatic activity does not overcome the obviousness of using the same enzyme.  A person having ordinary skill in the art 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANAND U DESAI whose telephone number is (571)272-0947.  The examiner can normally be reached on 10:30-9:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/ANAND U DESAI/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        September 28, 2021